97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael R. FORD, Appellant,v.UNIVERSITY OF ARKANSAS MEDICAL SCIENCES;  Service Master,Inc., Appellee.
No. 96-1290.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 25, 1996.Decided Oct. 2, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Michael Ford appeals from the district court's1 order dismissing his employment discrimination action for failure to comply with a court order.  The district court ordered Ford three times to respond to discovery requests, provided him an extension on each occasion, and expressly warned Ford in the second and third orders that a failure to respond by the designated deadline would result in the dismissal of his action.  Thus, we conclude Ford's conduct demonstrated a clear pattern of intentional delay and unfairly prejudiced defendant's ability to complete discovery and prepare for trial.   See First Gen. Resources Co. v. Elton Leather Corp., 958 F.2d 204, 206 (8th Cir.1992).


2
Accordingly, we affirm.



1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas